 Case 18-16690      Doc 32     Filed 03/14/19 Entered 03/14/19 16:19:38        Desc Main
                                 Document     Page 1 of 1




                 IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                      )    Case No. 18-16690
                             Valerie Spann         )
                                                   )    Chapter 13
                                                   )
                             Debtor(s)             )    Judge: Janet S. Baer
                                                   )



            NOTICE OF CONVERSION FROM CHAPTER 13 TO CHAPTER 7

NOW COMES, the above-named Debtor, by and through her attorneys, Cutler and Associates,
Ltd., and hereby notifies the Court that pursuant to 11 U.S.C §1307(a) and Bankruptcy Rule
1017(d), this Chapter 13 case is hereby converted to a Chapter 7 case, and the Chapter 13
Standing Trustee may file his/her Final Report.




                                             RESPECTFULLY SUBMITTED,

                                             /s/ David H. Cutler
                                             David H. Cutler, esq
                                             Attorney for Debtor(s)
                                             Cutler and Associates, Ltd.
                                             4131 Main St. Skokie, IL 60076
                                             (847) 673-8600
